EXHIBIT 10.5

 

SUCCESS ENTERTAINMENT GROUP INTERNATIONAL, INC. ENTERS INTO A PARTNERSHIP

WITH CICERO TO ASSIST IN BUSINESS DEVELOPMENT AND WEBSITE EXPANSION

 

Tulsa, Oklahoma (OK), June 12, 2020 (NEWSWIRE) – Success Entertainment Group
International, Inc. (“SEGN”)  (the “Company”) announced today that it has
entered into data purchase and services agreements with Cicero Transact Group,
Inc. (“Cicero”).  Cicero will supply targeted data to SEGN to align with its
business verticals. Cicero will also assist in building multiple websites for
the Company.

 

The acquired data records and websites will target telecommunication markets,
health and wellness markets, potential customers such as medical practitioners,
pharmacies, health industry professionals, government and hospitals. The data
will be a huge benefit to the Company and help expand its medical and utility
infrastructure brands including the recently-acquired Renavotio. Cicero will not
only provide SEGN access to direct targeted data, but it will advise SEGN and
its subsidiaries how such targeted data can help the companies execute their
business models.  Cicero will work closely with SEGN to help it establish or
assist with their core business objectives and lead generation campaigns.

 

“We are hopeful that our working relationship with Cicero will assist us in our
formation of a clear business development strategy for the planned launch of
Renavotio.com. Our business model is made up of three (3) distinct and long-term
SaaS models pertaining to utility management, telecommunications and medical
infrastructure which are huge markets that we believe strongly align with
Cicero’s services.,” said William Robinson, CEO of SEGN.

 

ABOUT CICERO TRANSACT GROUP, INC. (“CICERO”)

 

Cicero is an exclusive online network of members from around the world who are
dedicated to forging strategic business alliances. Our business platform offers
a revolutionary new way to transact business with a global membership that
covers every industry vertical.  Invited members have premier access to our
online platform, allowing an inside look at start-ups, entrepreneurs, and small
and mid-cap companies looking for the necessary support to grow their businesses
and effectively execute their business plans. Cicero’s business platform allows
you, as a member, to actively seek deals and opportunities that best suit your
area of expertise. Members of Cicero Transact Group, Inc. have the ability to
review, participate in, and earn income on high-quality deal flow by leveraging
their business contacts and connections. Cicero invites you to be part of its
game-changing revolution in the way business is transacted see
https://www.cicerotransact.com,

 

ABOUT SUCCESS ENTERTAINMENT GROUP INTERNATIONAL INC. (SEGN)


Success Entertainment Group International Inc. (OTCQB: SEGN), plans to operate
three (3) infrastructure and financial based models, Fiber optic, 5G and utility
management, medical technology, and personal protective equipment (PPE)
infrastructure products, e-commerce based organization, sharing platforms and
database membership financial growth management. Such revenue streams may
contribute viable and steady growth to the Company.

 

ABOUT RENAVOTIO INFRATECH (RII)

 

RII is a holding company focused on infrastructure opportunities including
Medical, 5G, utility construction, utility management, IoT, water, waste
management technology and related industries. RII initial targets along with
recent medical protective gear are infrastructure companies with utility
construction, consulting/operational agreements with small towns or county
CO-OPS that operate their own water and sewer systems, providing long term
savings utilizing smart utility monitoring and dedicated engineering and service
personnel. These platforms capture utility data from hand-held GPS devices or
in-place sensors, with planned use of drones to identify waste contamination,
leak detection, and topographic underground utility installation planning.

 

 

1



 

 

ABOUT UTILITY MANAGEMENT CORP

 

Utility Management Corp is a holding company focused on infrastructure, 5G,
utility construction, utility management, IoT, water and waste management
technology, and related industries. One subsidiary, Utility Management and
Construction (UMCCO), is an engineering and smart utility management company
that provides a one-stop solution for rural communities to reduce the
consumption of electricity, natural gas and water utilities for commercial,
industrial and municipal end users.  UMCCO’s unique approach creates immediate
bottom line savings for clients, by providing the engineering, planning,
permitting and installation through their second wholly-owned subsidiary,
Cross-Bo Construction, specializing in water, sewer, Telcom, and 5G design and
installation, establishing a long-term value proposition while also achieving
respective sustainability goals.

 

CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION:

 

This news release includes certain "forward-looking statements" under applicable
US securities legislation. Forward-looking statements are necessarily based upon
a number of estimates and assumptions that, while considered reasonable, are
subject to known and unknown risks, uncertainties, and other factors which may
cause the actual results and future events to differ materially from those
expressed or implied by such forward-looking statements. Such factors include,
but are not limited to: general business, economic, competitive, political and
social uncertainties; delay or failure to receive board, shareholder or
regulatory approvals, where applicable and the state of the capital markets.
There can be no assurance that such statements will prove to be accurate, as
actual results and future events could differ materially from those anticipated
in such statements. Accordingly, readers should not place undue reliance on
forward-looking statements. The Company disclaims any intention or obligation to
update or revise any forward-looking statements, whether as a result of new
information, future events or otherwise, except as required by law.

 

IR Contact:
Success Entertainment Group International Inc.
Email Contact:  brobinson@renavotio.com
Telephone: +1(504) 722-7402

 

 

2

 